DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that “although Guo discusses that the RRC signaling (i.e., the alleged higher layer signaling) may indicate a time domain resource for detecting the DCI (i.e., the alleged time period), Guo fails to disclose that the time domain resource occurs periodically. Specifically, FIG. 1 of Guo does not indicate a periodic occurrence of a resource designated for the DCI. Thus, Guo fails to disclose limitation (i)”. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the time domain resource occurs periodically”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues on page 7 “Guo fails to disclose that the UE schedules the SIB based on monitoring the DCI, let alone scheduling the SIB based on monitoring the DCI in a time period where uplink transmission is not performed. Thus, Guo
also fails to disclose limitation (ii).” Examiner respectfully disagrees. Kim teaches the newly amended claim limitation “downlink control information for scheduling system information”, see col. 22, line 21, the scheduling information on the downlink data or the uplink data is transferred from the base station to the terminal through downlink control information (DCI). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kim in order to have efficient transmission and reception by a terminal in case where a plurality of subcarrier spacings are supported in one system in order to efficiently provide various services required in a next-generation mobile communication system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Patent 9130710) in view of Kim et al. (US 10715373).
Regarding claims 1, 5, 9, an 10, Guo teaches a receiver that receives higher layer signaling that indicates a periodic time period in which uplink transmission is not performed (Fig. 1 and col. 10 line 20, the network side may notify, through the RRC signaling, the receiving side of the PDSCH time domain or frequency domain location of the downlink control information which needs to be subjected to blind detection; and a processor that monitors, downlink control information, in the time period (Fig. 1). Guo, however, does not expressly teach downlink control information for scheduling system information. Kim teaches col. 22, line 21, the scheduling information on the downlink data or the uplink data is transferred from the base station to the terminal through downlink control information (DCI)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kim in order to have efficient transmission and reception by a terminal in case where a plurality of subcarrier spacings are supported in one system in order to efficiently provide various services required in a next-generation mobile communication system (TECHNICAL FIELD, KIM).
Regarding claim 2, Guo teaches the time period comprises a plurality of consecutive symbols (Fig. 1).
(Fig. 3).
Regarding claim 6, Guo teaches the time period is not configured for uplink transmission in accordance with the downlink control information indicating a UL/DL configuration (Fig. 3).
Regarding claims 4 7, and 8, Guo does not expressly teach wherein the processor determines a resource block that is not available for dynamic scheduling based on the downlink control information. Kim discloses FIG. 14, in case of operating a 5G communication system in one TDD carrier, the subframe type is divided into a fixed subframe, an RRC subframe, and a dynamic subframe, and the base station and the terminal may transmit and receive data in a manner that they perform synchronization signal and system information transmission and random access in the fixed subframe, perform additional system information transmission and additional random access in the RRC subframe, and dynamically change the subframes to match the uplink/downlink data in the dynamic subframes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kim in order to have efficient transmission and reception by a terminal in case where a plurality of subcarrier spacings are supported in one system in order to efficiently provide various services required in a next-generation mobile communication system (TECHNICAL FIELD, KIM).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US Patent 9130710) modified by Kim et al. (US 10715373), and further in view of Papasakellariou (US 9210670).
Regarding claim 11, neither Guo nor Kim expressly teaches the downlink control information for scheduling the system information has a CRC scrambled by a specific RNTI. Papasakellariou teaches, see col 13 line 54, a DCI format scheduling the PUSCH transmission. Papasakellariou further teaches see col. 23 line 43, a transmission of DCI format 3/3A, with CRC scrambled with a TPC-RNTI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Papasakellariou in order to meet the high growth in mobile data traffic, improvements in radio interface efficiency (BACKGROUND, Papasakellariou).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467